UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 13-4125


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DAVID CRUMMY, a/k/a Disco Dave,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:11-cr-00105-F-1)


Submitted:   March 25, 2014                     Decided:    May 29, 2014


Before KEENAN    and   FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Seth A. Neyhart, STARK LAW GROUP, PLLC, Chapel Hill, North
Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Crummy seeks to appeal the 180-month sentence

imposed by the district court after he pled guilty, pursuant to

a   plea   agreement,     to    conspiracy       to    possess      with    intent     to

distribute and distribute 280 grams or more of cocaine base and

a quantity of cocaine, in violation of 21 U.S.C. § 846 (2012),

and the district court’s denial of his motion for recusal.                            On

appeal,    Crummy    asserts        that   the   district       court     should     have

granted    his   motion      for     recusal     and     that      his    sentence     is

unreasonable.       The Government asserts that Crummy’s appeal of

his   sentence      should     be    dismissed        based   on    the    waiver      of

appellate rights included in the plea agreement.                           Finding no

error, we affirm in part and dismiss in part.

            First, Crummy argues that the district court should

have recused itself.           We review a recusal decision for abuse of

discretion.      United States v. Whorley, 550 F.3d 326, 339 (4th

Cir. 2008).      A district court should grant a motion for recusal

if the judge’s “impartiality might reasonably be questioned.”

28 U.S.C. § 455(a) (2012); * see United States v. Cherry, 330 F.3d
658, 665 (4th Cir. 2003).            “[R]emarks . . . that are critical or

disapproving of, or even hostile to, counsel, the parties, or


      *
       We reject Crummy’s attempt for the first time on appeal to
rely on 28 U.S.C. § 144 (2012), as a basis for recusal.



                                           2
their   cases,        ordinarily    do    not    support       a    bias   or    partiality

challenge.”       Liteky v. United States, 510 U.S. 540, 555 (1994).

              Crummy     argues      that    the       district        court’s     comments

during a co-conspirator’s sentencing proceeding indicate that it

may not have been impartial or that it relied on extrajudicial

sources.        We have carefully reviewed the record on appeal and

conclude      that     Crummy’s     contentions         are    without     merit.        The

district court had extensive prior involvement in Crummy’s and

his    co-conspirators’       cases       and    would       have    reviewed      Crummy’s

background in order to properly evaluate the 18 U.S.C. § 3553(a)

(2012) factors.         Moreover, the district court’s comments in this

case    did     not    rise   to    the     type       of    “particularly       egregious

conduct” warranting recusal.                Belue v. Leventhal, 640 F.3d 567

573 (4th Cir. 2011).               Accordingly, the district court did not

abuse its discretion in denying Crummy’s recusal motion.

              Next, Crummy argues that his sentence is unreasonable

because    he    should    have     received       a    greater      reduction     for   his

substantial assistance.             Where, as here, the government seeks to

enforce    an    appeal    waiver     and    did       not    breach    its     obligations

under the plea agreement, we will enforce the waiver if it was

knowing and intelligent and the issues raised on appeal fall

within its scope.          United States v. Blick, 408 F.3d 162, 168-69

(4th Cir. 2005).          We review the validity of an appellate waiver



                                             3
de novo.       United States v. Manigan, 592 F.3d 621, 626 (4th Cir.

2010).

               Crummy does not assert on appeal that the appellate

waiver was not knowing or intelligent or that his agreement to

the waiver was in any way involuntary.                 Our review of the plea

hearing transcript confirms that Crummy was competent to plead

guilty and that he understood the terms of the plea agreement.

The   court     specifically     questioned       Crummy    about   the     appellate

waiver and ascertained that he understood he was waiving his

right to appeal his sentence by entering the plea agreement.

See United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir.),

cert. denied, 133 S. Ct. 196 (2012).               Because the district court

sentenced Crummy well below the statutory maximum and below the

bottom    of    the    applicable     Guidelines    range,    and     he    raises    no

sentencing claim outside the scope of the waiver, we conclude

that the waiver is valid and enforceable.

               Accordingly,      we     dismiss    Crummy’s     appeal        of     his

sentence       and    affirm   the    district    court’s    denial    of    Crummy’s

recusal    motion.        We   dispense    with    oral    argument    because       the

facts    and    legal    contentions      are    adequately    presented      in     the

materials before this court and argument would not aid in the

decisional process.

                                                               AFFIRMED IN PART;
                                                               DISMISSED IN PART


                                           4